                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                  Plaintiff,                                    8:14CR118

     vs.
                                                                JUDGMENT
QUANTAL BLAKE,

                  Defendant.


     For the reasons set forth in the Court’s Memorandum and Order of this date,

     IT IS ORDERED:

     1.    The Defendant’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or

           Correct Sentence by a Person in Federal Custody, ECF No. 120, is

           denied;

     2.    No certificate of appealbility will be issued; and

     3.    The Clerk will mail a copy of this Judgment to Defendant at the

           Defendant’s last known address.

     Dated this 9th day of October, 2018.


                                               BY THE COURT:

                                               s/Laurie Smith Camp
                                               Chief United States District Judge
